UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                       6/21/2021
BENJAMIN J. DELO,                                         :
                                                          :
                                        Plaintiff,        :
                                                          :        20-CV-10039 (VSB)
                      -against-                           :
                                                          :               ORDER
JPMORGAN CHASE & CO., et al.,                             :
                                                          :
                                        Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On June 16, 2021, pro se Plaintiff filed file a letter objecting to referral to the Court’s

Mediation Program. (Doc. 18.) Accordingly, it is hereby:

        ORDERED that the Defendants shall file any response to Plaintiff’s objections on or

before June 25, 2021.

        For further understanding of the Mediation Program, Plaintiff is advised that: 1) all pro se

employment discrimination matters are automatically referred to mediation; 2) counsel would be

appointed to represent Plaintiff during the mediation; 3) the mediation procedures provide that

“[i]f the parties require discovery or information for the purpose of mediation, the parties must

confer to establish a short reasonable timeline for the completion of limited discovery;” 4) those

same procedures provide that “[a]ny party may request removal from mediation by submitting

such a request in writing to the presiding judge;” and 5) “[n]either party is required to sign an

agreement, and the mediator or magistrate judge does not impose a settlement” should the parties

fail to reach a settlement during mediation.

        The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plaintiff.
SO ORDERED.

Dated: June 21, 2021
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
